Exhibit 10.14 

NUVECTRA CORPORATION

2016 EQUITY INCENTIVE PLAN

FORM OF RESTRICTED STOCK UNIT AGREEMENT - EMPLOYEES

 

This Restricted Stock Unit Agreement (this “Agreement”) is made and entered into
as of the date of grant set forth below (the “Date of Grant”) by and between
Nuvectra Corporation, a Delaware corporation (the “Company”), and the individual
named below (“Grantee”). Capitalized terms not defined herein shall have the
meaning ascribed to them in the Nuvectra Corporation Equity Incentive Plan (the
“Plan”). Where the context permits, references to the Company shall include any
successor to the Company.

 

Name of Grantee:

[ ]

Number of Restricted Stock Units (“RSUs”):

[ ]

Date of Grant:

__________ __, 20__

Vesting Date(s):

[ ]

 

1.     Award of RSUs. The Company hereby grants to Grantee the total number of
RSUs set forth above as the “Number of Restricted Stock Units”. Each RSU
entitles Grantee, subject to Grantee’s continuous employment with the Company
through the vesting date of the RSU, to receive from the Company: (a) one
(1) share of the Company’s common stock, par value $0.001 per share, (“Common
Stock”); and (b) a cash payment equal to the sum of any ordinary cash dividends
paid to stockholders of the Company during period that began on the Date of
Grant and ends on the vesting date of such RSU (the “Restricted Period”), each
in accordance with the terms of this Agreement and the Plan, and any rules and
procedures adopted by the Committee.

  

2.     Rights of Ownership. During the applicable Restricted Period, the RSUs
will be subject to forfeiture. Until the Restricted Period ends with respect to
a particular RSU and a share of Common Stock is delivered to Grantee, Grantee
generally will not have the rights and privileges of a stockholder. In
particular, Grantee will not have the right to vote the RSUs on any matter put
to the stockholders of the Company; Grantee may not sell, transfer, assign,
pledge, use as collateral or otherwise dispose of or encumber the RSUs; and
Grantee will not have the right to receive any dividends or dividend equivalents
on the RSUs or the right to receive any dividend paid to stockholders on a share
of Common Stock.

   

3.     Settlement of Vested RSUs. Upon expiration or termination of the
Restricted Period with respect to the RSUs, and subject to the forfeiture
provisions set forth below, each RSU for which the restrictions have lapsed will
be exchanged for a certificate (either in paper or book entry form) evidencing
one (1) share of Common Stock issued in Grantee’s name (or other name(s)
designated by Grantee) and a cash payment equal to the dividends that would have
been paid to Grantee had Grantee owned such share of Common Stock from the Date
of Grant until the vesting date of the underlying RSU (“Accrued Dividend
Equivalents”). Grantee’s shares of Common Stock and the cash payment for the
Accrued Dividend Equivalents will be delivered to Grantee within ninety
(90) days of the vesting date of the underlying RSU. In the event section
409A(a)(2)(B)(i) of the Code applies because Grantee is a specified employee
receiving a distribution on account of a termination of employment, delivery of
Common Stock and the Accrued Dividend Equivalents may be delayed for six (6)
months from such date; similarly, if Grantee is an insider subject to the
reporting provisions of Section 16(a) of the Exchange Act, delivery of Common
Stock following the expiration of the Restricted Period for any reason may be
delayed for six months. Grantee will be notified if he or she is a specified
employee for purposes of section 409A of the Code.

 

 

 
 

--------------------------------------------------------------------------------

 

   

4.     Vesting. Except as otherwise provided in Section 5, the RSUs shall vest
upon the date(s) set forth above as the Vesting Date(s), in each case provided
that Grantee has been continuously employed by the Company from the Date of
Grant through such Vesting Date(s). If the Grantee’s employment terminates due
to Grantee’s death, Disability or retirement, it will be in the discretion of
the Board of Directors or Compensation Committee whether the RSUs shall fully
vest or be forfeited. If Grantee’s employment with the Company terminates for
any reason other than as described in the preceding two sentences, any unvested
RSUs then held by Grantee shall be immediately forfeited by Grantee and
cancelled.

  

5.     Change in Control. In the event of a Change in Control and provided that
as of such Change in Control Grantee has been continuously employed by the
Company since the Date of Grant, vesting of the RSUs shall accelerate and the
RSUs shall become fully vested.

 

6.     Incorporation of Plan. The Plan is hereby incorporated by reference and
made a part hereof, and the RSUs and this Agreement shall be subject to all of
the terms and conditions of the Plan. In the event of any conflict between the
provisions of this Agreement and the provisions of the Plan, the provisions of
the Plan shall govern.

 

7.     Authority of the Committee. The Committee shall have full authority to
interpret and construe the terms of the Plan and this Agreement. The
determination of the Committee as to any such matter of interpretation or
construction shall be final, binding and conclusive.

 

8.     Governing Law. This Agreement shall be construed and administered in
accordance with the laws of the State of Delaware without reference to its
principles of conflicts of law.

 

9.     Binding on Successors. The terms of this Agreement shall be binding upon
Grantee and upon Grantee’s heirs, executors, administrators, personal
representatives, transferees, assignees and successors in interest, and upon the
Company and its successors and assignees.

 

10.   Securities Laws Requirements. The Company shall not be obligated to issue
shares of Company Stock to Grantee if such transfer, in the opinion of counsel
for the Company, would violate the Securities Act of 1933 (or any other federal
or state statutes having similar requirements as may be in effect at that time).

 

 

 
-2-

--------------------------------------------------------------------------------

 

 

11.     Necessary Acts. Grantee hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Agreement, including but not limited to all acts and
documents related to compliance with federal and/or state securities and/or tax
laws.

 

12.     Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding among the parties as to the subject matter hereof,
and supersede any other agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof.

 

13.     Headings. Headings are used solely for the convenience of the parties
and shall not be deemed to be a limitation upon or descriptive of the contents
of any such Section.

 

14.     Counterparts; Electronic Signature. This Agreement may be executed in
any number of counterparts, each of which shall be deemed to be an original and
all of which together shall be deemed to be one and the same instrument.
Grantee’s electronic signature of this Agreement shall have the same validity
and effect as a signature affixed by Grantee’s hand.

 

15.     Taxes. The Company may require Grantee to pay to the Company an amount
the Company deems necessary to satisfy its current or future obligation to
withhold federal, state or local income or other taxes that Grantee incurs as a
result of the award, vesting or settlement of the RSUs. Grantee may satisfy this
withholding obligation: (a) in cash or by personal check, certified check, bank
cashier’s check or wire transfer; (b) in shares of Common Stock owned by Grantee
and value at their Fair Market Value on the date on which the withholding
obligation arises; (c) net settlement; or (d) by any such other method as the
Committee may from time to time authorize in its sole discretion. The Committee,
in its discretion, may deny Grantee’s request to satisfy the withholding
obligations using a method described in clause (a) or (b).

 

16.     Notices. All notices and other communications under this Agreement shall
be in writing and shall be given by first class mail, certified or registered
with return receipt requested, and shall be deemed to have been duly given three
days after mailing to the respective parties named below:

 

If to the Company:

Nuvectra Corporation

 

5830 Granite Parkway, Suite 1100

 

Plano, Texas 75024

 

Attention: General Counsel

   

If to Grantee:

At the address in the Company’s payroll records.

 

Either party hereto may change such party’s address for notices by notice duly
given pursuant hereto.

 

17.     Amendment. No amendment or modification hereof shall be valid unless it
shall be in writing and signed by both of the parties hereto.

 

18.     Acceptance. Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. Grantee has read and understand the terms and provision
thereof, and accepts the Restricted Shares subject to all the terms and
conditions of the Plan and this Agreement.

 

[Signature Page Follows]

 

 
-3-

--------------------------------------------------------------------------------

 

   

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement on the day and year first above written.

 

 

NUVECTRA CORPORATION:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

GRANTEE:

 

 

 

 

 

 

   

 

 

Name:

 

 

 

 

-4-